Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 20 November 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir
                      Novr 20th 1783
                  
                  I have the Honor to Inform Your Excellency that this post will be intirely broken up by the 1st of December.
                  Those of the Invalids who were not intitled, or did not choose to go to West point, are discharged, those destined to that place amount with Seven Commisd Officers to thirty four.  These will be sent off with all the speed possible.
                  I shall this day agree with the directors of the State Hospital for the Entertainment of those unfortunates whose situations require it their number is greater than I expected amounting to Seventeen, but tho’ their disorders are at present such as to oblige them to be taken care of, yet with care & attendance the most of them will in a little time be dismissed.
                  Mr Morris has agreed to keep the Hospital up till the 1st of Decr so that they will remain there till that time—with great respect I have the Honor to be Sir Your Excellencys Obedt Humble servant
                  
                     Steuben
                     Majr. Genl
                  
               